[Cite as State v. J.L., 2019-Ohio-681.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :              No. 18AP-281
                                                             (M.C. No. 2018 CRX 50113)
v.                                                 :
                                                            (REGULAR CALENDAR)
[J.L.],                                            :

                 Defendant-Appellant.              :



                                          D E C I S I O N

                                     Rendered on February 26, 2019


                 On brief: Zachary M. Klein, City Attorney, Lara N. Baker,
                 Melanie R. Tobias, and Orly Ahroni, for appellee.

                 On brief: Lawrence L. Levinson, for appellant.

                        APPEAL from the Franklin County Municipal Court

LUPER SCHUSTER, J.
          {¶ 1} Appellant, J.L., appeals from the judgment of the Franklin County Municipal
Court denying his application to seal the record of his conviction. For the following reasons,
we affirm.
I. Facts and Procedural History
          {¶ 2} In January 2012, J.L. was convicted of committing theft in violation of R.C.
2913.02(A)(1), a first-degree misdemeanor. In January 2018, he filed an application for an
order to seal the record of his conviction pursuant to R.C. 2953.32. In March 2018, the trial
court held a hearing on his application. Counsel appeared on behalf of J.L., who waived his
appearance. Appellee, State of Ohio, did not object to the application. The trial court
denied the application based on its finding that J.L. had not been rehabilitated to the court's
satisfaction.
No. 18AP-281                                                                               2


       {¶ 3} J.L. timely appeals.
II. Assignment of Error
       {¶ 4} J.L. assigns the following error for our review:
               The trial court erred and abused its discretion in denying
               appellant's application for expungement in this action.

III. Standard of Review
       {¶ 5} We generally review a trial court's decision on an R.C. 2953.32 application
for an abuse of discretion. State v. D.G., 10th Dist. No. 14AP-476, 2015-Ohio-846, ¶ 6. The
term "abuse of discretion" connotes more than an error of law or judgment; it implies that
the court's attitude is unreasonable, arbitrary, or unconscionable.           Blakemore v.
Blakemore, 5 Ohio St.3d 217, 219 (1983). However, where questions of law are in dispute,
an appellate court reviews the trial court's determination de novo. State v. Pariag, 137 Ohio
St.3d 81, 2013-Ohio-4010, ¶ 9.
IV. Discussion
       {¶ 6} In his sole assignment of error, J.L. asserts the trial court abused its
discretion in denying his application to seal the record of conviction. This assignment of
error lacks merit.
       {¶ 7} Expungement is a postconviction statutorily authorized proceeding which
grants a limited number of convicted persons the privilege of having record of their
conviction sealed. In re Koehler, 10th Dist. No. 07AP-913, 2008-Ohio-3472, ¶ 12; see
Pariag, supra, at ¶ 11 (the term "expungement" is a colloquialism used to describe the
process of sealing criminal records pursuant to statutory authority). Because expungement
is an "act of grace created by the state," a court may grant an expungement only when the
applicant meets all statutory requirements for eligibility. State v. Futrall, 123 Ohio St.3d
498, 2009-Ohio-5590, ¶ 6; State v. Hamilton, 75 Ohio St.3d 636, 639 (1996); State v.
Brewer, 10th Dist. No. 06AP-464, 2006-Ohio-6991, ¶ 5, citing In re White, 10th Dist. No.
05AP-529, 2006-Ohio-1346, ¶ 4-5.
       {¶ 8} To have his conviction sealed an applicant must be an "eligible offender," as
defined in R.C. 2953.31(A)(1). If the applicant is an eligible offender, the court must make
additional determinations before sealing records, namely whether (1) any criminal
proceedings are pending against the applicant; (2) the applicant has been rehabilitated to
No. 18AP-281                                                                                  3


the court's satisfaction; (3) the reasons, if any, offered by the prosecutor in any written
objection against sealing the records are persuasive; and (4) the interests of the applicant
in having conviction records sealed outweigh the legitimate needs, if any, of the state to
maintain those records. R.C. 2953.32(C)(1)(b) through (e).
       {¶ 9} Here, the trial court denied J.L.'s application based on its finding that he had
not been rehabilitated to its satisfaction pursuant to R.C. 2953.32(C)(1)(c). J.L. asserts the
trial court's finding fails to recognize the fact that he has had a clean record since the
conviction.   We disagree.      The applicant carries the burden of demonstrating his
rehabilitation. State v. Evans, 10th Dist. No. 13AP-158, 2013-Ohio-3891, ¶ 11. "Evidence
of rehabilitation normally consists of an admission of guilt and a promise to never commit
a similar offense in the future, or good character or citizenship in the community since the
conviction." Id. At the expungement hearing, the trial court recited an explanation of the
offense that J.L. had submitted as part of his application: "After working at Walmart * * *
doing blood pressure and bone density screenings, I went shopping. Some of the items fell
beneath my work equipment, and I forgot about them. I went through checkout and failed
to check under my equipment." (Mar. 20, 2018 Tr. at 4.) This explanation reasonably could
be viewed as J.L.'s attempt to absolve any responsibility as it relates to his conviction. Thus,
the information before the trial court supported a finding that J.L., in seeking the
expungement, did not fully accept responsibility for committing the theft offense even
though he had pleaded guilty to the offense in 2012. In view of this contradiction, the trial
court reasonably found that J.L. had not met his burden of demonstrating his
rehabilitation.
       {¶ 10} J.L. also argues the trial court demonstrated bias by considering dismissed
theft charges against him as part of its analysis. We are unpersuaded. At the expungement
hearing, the trial court cited three other criminal cases that were filed against J.L. around
the same time as his conviction. According to J.L., the trial court assumed he had
culpability in these other cases despite the fact that none of them resulted in a conviction.
However, the purpose of an expungement hearing is to provide the reviewing court with all
"relevant information bearing on an applicant's eligibility." Evans at ¶ 10. " 'As opposed to
the adversary posture of a guilt determination, an expungement hearing provides the court
with the opportunity to review matters of record and to make largely subjective
No. 18AP-281                                                                                  4


determinations regarding whether the applicant is rehabilitated and whether the
government's interest in maintaining the record outweighs the applicant's interest in
having the record sealed.' " Evans at ¶ 10, quoting Hamilton, supra, at 640. At the
expungement hearing, the trial court noted that J.L. had pleaded guilty in exchange for the
dismissal of two of the other theft offenses, and that he underwent a bond forfeiture in the
third theft case that was dismissed. The trial court was not determining his guilt in those
other cases but was considering the circumstances of the dismissal of the other theft charges
in the context of evaluating J.L.'s explanation regarding his conviction. Therefore, we reject
J.L.'s argument that the trial court impermissibly demonstrated bias against him in
denying his application.
       {¶ 11} Lastly, J.L. argues the trial court should have continued the expungement
hearing to give him an opportunity to further explain his rehabilitation. This argument is
unavailing.   First, the record does not demonstrate that J.L.'s counsel requested a
continuance. He asserts the request was made off the record. However, off the record
discussions are not reviewable because we can only consider matters in the appellate
record. See, e.g., Columbus v. Hawkins, 10th Dist. No. 10AP-1150, 2011-Ohio-4517, ¶ 16
("appellate review is strictly limited to the record, and this court cannot consider matters
outside the record that were not part of the trial court proceedings"). Second, insofar as
J.L. suggests he was not given a sufficient opportunity to appear and present his case in
support of an expungement, this assertion lacks any merit because he chose to waive his
appearance at the hearing and have his counsel argue the matter on his behalf.
       {¶ 12} Because the trial court did not abuse its discretion in denying J.L.'s
application to seal the record of his conviction, we overrule his sole assignment of error.
V. Disposition
       {¶ 13} Having overruled J.L.'s sole assignment of error, we affirm the judgment of
the Franklin County Municipal Court.
                                                                        Judgment affirmed.

                           SADLER and DORRIAN, JJ., concur.